MEMORANDUM**
Maria de Jesus Munoz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s (“IJ”) denial of her motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s denial of a motion to reconsider for abuse of discretion, see Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002), and we deny the petition for review.
The agency did not abuse its discretion by denying Munoz’s motion to reconsider because in her motion, Munoz merely argued she was eligible for cancellation without identifying any error of law or fact in the IJ’s decision denying her motion to reopen because she failed to demonstrate ineffective assistance of counsel excused the untimely fifing of her underlying application for cancellation of removal. See 8 C.F.R. § 1003.23(b)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publi- * cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.